Citation Nr: 1403520	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  07-30 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for the period prior to January 9, 2006 for diabetes mellitus, Type II.

2.  Entitlement to a rating in excess of 10 percent for the period from January 9, 2006 to June 2, 2007 for diabetes mellitus, Type II.

3.  Entitlement to a rating in excess of 20 percent from June 3, 2007 for diabetes mellitus, Type II.

4.  Entitlement to an initial rating in excess of 10 percent prior to July 27, 2011, and to an evaluation in excess of 20 percent thereafter for peripheral neuropathy of the right upper extremity.

5.  Entitlement to an initial rating in excess of 10 percent prior to July 27, 2011, and to an evaluation in excess of 20 percent thereafter for peripheral neuropathy of the left upper extremity.

6.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

7.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

8.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Kordich, Senior Counsel


INTRODUCTION

The Veteran had active service from May 1966 to February 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A May 2007 rating decision granted the Veteran an increased, 20 percent disability evaluation for diabetes mellitus, effective December 23, 2004 and assigned a 10 percent rating, effective January 9, 2006.  The rating decision also granted service connection for peripheral neuropathy, and assigned separate 10 percent disability evaluations for each upper and lower extremity, effective December 7, 2006.  A November 2007 rating decision granted the Veteran an increased, 20 percent disability evaluation for his diabetes mellitus, effective June 3, 2007.  

In April 2011, the Board remanded the issues on appeal for further development, to include the scheduling of VA medical examinations.  In a June 2013 rating decision, the RO increased the 10 percent disability evaluations for peripheral neuropathy to 20 percent effective July 27, 2011 for each upper extremity; continued the 10 percent disability evaluations for peripheral neuropathy for each lower extremity, and continued the 20 percent rating for the Veteran's diabetes mellitus, Type II.  The case was thereafter returned to the Board.  The Board finds that the April 2011 remand instructions were substantially complied with.

The review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1.  Prior to January 9, 2006, the Veteran's diabetes mellitus required the use of oral hypoglycemic medication and a restricted diet, but did not require the regulation of activities.

2.  From January 9, 2006 to June 2, 2007, the Veteran's diabetes mellitus required diet and exercise alone with no prescription injectable or oral antihyperglycemic medicine.

3.  From June 3, 2007, the Veteran's diabetes mellitus requires the use of oral hypoglycemic medication and a restricted diet, but does not require the regulation of activities.

4.  Prior to July 27, 2011, the Veteran's peripheral neuropathy of the right upper extremity has been productive of no more than mild incomplete paralysis of the radial or ulnar nerves;  the disorder is not productive of at least moderate incomplete paralysis.

5.  From July 27, 2011, the Veteran's peripheral neuropathy of the right upper extremity is productive of no more than mild incomplete paralysis of the radial nerves, and is not productive of at least moderate incomplete paralysis.  

6.  Prior to July 27, 2011, the Veteran's peripheral neuropathy of the left upper extremity has been productive of no more than mild incomplete paralysis of the radial or ulnar nerves; the disorder is not productive of at least moderate incomplete paralysis.

7.  From July 27, 2011, the Veteran's peripheral neuropathy of the left upper extremity is productive of no more than mild incomplete paralysis of the radial nerve, and is not productive of at least moderate incomplete paralysis.  

8.  The Veteran's peripheral neuropathy of the right lower extremity has been productive of no more than mild incomplete paralysis of the external popliteal nerve (common peroneal); and is not productive of at least moderate incomplete paralysis.

9.  The Veteran's peripheral neuropathy of the left lower extremity has been productive of no more than mild incomplete paralysis of the external popliteal nerve (common peroneal); and is not productive of at least moderate incomplete paralysis.

10.  The Veteran's service connected disabilities do not render him unemployable.


CONCLUSIONS OF LAW

1.  For the period prior to January 9, 2006, the criteria for a rating in excess of 20 percent for diabetes mellitus, Type II, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.119, Diagnostic Code 7913 (2013).

2.  For the period from January 9, 2006 to June 2, 2007, the criteria for a rating in excess of 10 percent for diabetes mellitus, Type II, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.119, Diagnostic Code 7913 (2013).

3.  For the period from June 3, 2007, the criteria for a rating in excess of 20 percent for diabetes mellitus, Type II, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.119, Diagnostic Code 7913 (2013).

4.  For the period prior to July 27, 2011, the criteria for an initial rating of 20 percent, but not higher, for peripheral neuropathy of the right upper extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8514 (2013).

5.  From July 27, 2011, the criteria for an initial rating higher than 20 percent for peripheral neuropathy of the right upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8514 (2013).

6.  For the period prior to July 27, 2011, the criteria for an initial rating of 20 percent, but not higher, for peripheral neuropathy of the left upper extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8514 (2013).

7.  From July 27, 2011, the criteria for a rating in excess of 20 percent for peripheral neuropathy of the left upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8514 (2013).

8.  The criteria for an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8621 (2013).

9.  The criteria for an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.124a, Diagnostic Code 8621 (2013).

10.  The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.321, 4.16, 4.19 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, as regards the claims herein decided on appeal.  The Veteran must not assume that the Board has overlooked any pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Id. 


The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirement applies to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom.  Vazquez-Florez v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Sec'y of Veterans Aff., 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

In this appeal, in an October 2006 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for an increased evaluation for diabetes mellitus, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The May 2007 rating decision represented the initial adjudication of the pertinent claim after issuance of the letter.  Hence, the October 2006 letter, which meets the content of notice requirements described in Dingess/Hartman and Pelegrini, also meets the VCAA's timing of notice requirement. 

The Board notes that, as to the peripheral neuropathy issues, these originated in connection with the underlying increased rating claim for the diabetes mellitus disability.  As proper VCAA notice was provided for the diabetes mellitus issue, the Veteran is not entitled to additional notice for the "downstream" award of separate evaluations for the peripheral neuropathy disabilities.

As to the TDIU issue, the record reflects that the Veteran was provided with a VA Form 21-8940 in March 2013, which made clear that a TDIU required an assessment of the impact of service-connected disabilities on employment; the application includes a part where an applicant certifies that because of his service-connected disabilities, he is unable to secure or follow any substantially gainful employment.  See Overton v. Nicholson, 20 Vet. App. 427 (2006).  The record also reflects that the Veteran has made argument concerning his employability, demonstrating actual knowledge of the information and evidence necessary to substantiate his claim.  The Board finds he has received appropriate notice as to the TDIU matter, and is actually aware of the information and evidence necessary to substantiate that claim.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of VA treatment records and the reports of December 2006, August 2008, and July 2011 examinations, and a May 2012 VA medical opinion.  The Board has reviewed the reports of those examinations, and opinion and finds that they are adequate. 

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices from the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims herein decided. 


Increased Rating Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R., Part 4 (2013).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work. 38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2013).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119  (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder. In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period. Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

Background

A December 2004 VA examination report indicated that the Veteran's diabetes mellitus was treated by diet and exercise alone with no prescription for injectable or oral antihyperglycemic medicine.  As a result of this examination, the RO in December 2004 granted service connection for diabetes mellitus, Type II and assigned an evaluation of 10 percent from February 11, 2004.

VA treatment records dated from March 2001 to March 2007 document that a prescription for Glyburide, an oral hypoglycemic, was filled on December 23, 2004.  The prescription was stopped effective January 9, 2006.  The records document routine follow-up for diabetes mellitus, Type II with no evidence of treatment for diabetic complications.

On August 30, 2006, the Veteran filed a claim for an increased evaluation for his diabetes mellitus.

At his December 2006 VA examination, the Veteran denied episodes of ketoacidosis or hypoglycemia.  The Veteran did not require hospitalization.  The Veteran followed the American Diabetes Association diet and had lost 10 pounds.  He stated he got tired, but not to the extent as to restrict activities.  He reported taking Glyburide at one point, but now was controlling his diabetes mellitus with diet and exercise.  He did note new onset of tingling and numbness in his hands and feet over the last nine months.  The diagnosis included new onset of peripheral neuropathy that was more likely than not secondary to the Veteran's diabetes.

Based on the VA treatment records the Veteran's evaluation for diabetes mellitus was increased in a May 2007 rating decision to 20 percent disabling effective December 23, 2004, and decreased to 10 percent effective January 9, 2006, the date the prescription for the oral hypoglycemic was stopped.

VA treatment records dated from May 2007 to August 2007 show that the Veteran's diabetes was uncontrolled and that the physician prescribed Metformin on June 3, 2007.  The prescription was increased to 1000 mg. on August 9, 2007.  

The Veteran's August 2008 VA examination report showed that his diabetes was treated with a restricted diet and an oral hypoglycemic medication.  There was no evidence of a restriction of activities due to his diabetes and no evidence of ketoacidosis, hypoglycemic reactions, or hospitalization.  The Veteran reported that for approximately two or three years he had experienced trouble with tingling in the feet and in the hands.  In both hands, during the night, he noticed tingling and numbness in the fingertips and all fingers.  He noted that during the day it may be present with certain positions or activities, such as holding the steering wheel.  It was noted that there was no persistent loss of sensation and no known weakness or lack of coordination in the hands.  In the feet, the Veteran reported a persistent sensation of decreased feeling in the soles, especially the toes.  There was no pain, and he had transient paresthesias but not persistently.  He had no claudication, no sores on the feet, no unusual calluses and he had no ulcers.  The neurological examination showed no focal abnormalities in the cranial nerves.  Gait was normal and there was normal use of the hands in the examination room.  Deep tendon reflexes were 2+ in the upper extremities, 1+ in the knees, and trace in the ankles.  Sensation in the hands was intact to light touch and vibration and pin, but in the feet there was diminished sensation to vibration, light touch, and pinprick in the forefeet, primarily.

The examiner noted that the only change in the Veteran's health had been the development of mild sensory neuropathy of the feet.

At the Veteran's July 2011 VA examination, the examiner noted that the Veteran was currently on Metformin twice a day but had never been on insulin.  The Veteran reported continuing to follow a diet, but reported he did not exercise.  His weight was noted as stable.  He did not have renal disease or peripheral vascular disease.  The Veteran reported constant and daily numbness in both feet.  Walking and standing aggravated both feet.  He also reported constant and daily numbness in both hands.  The Veteran reported that his neuropathy was getting worse in both upper and lower extremities.  The neurological examination showed the absence of deep tendon reflexes in both ankles.  Deep tendon reflexes were 1+ in both knees, and 1+ in both upper extremities.  He had decreased monofilament testing and pinprick sensation and vibratory sensation in the upper and lower extremities.  There were no muscle spasms or muscle atrophy present.  The examiner concluded that the diabetes does not hinder the Veteran from working, and that the peripheral neuropathies would not hinder the Veteran from performing sedentary work; the neuropathies would hinder the Veteran from work involving frequent walking, standing, or handwork.

The Veteran's claims file was forwarded to a VA examiner in May 2012 to clarify the impact of the diabetes and peripheral neuropathies on employment.  The reviewing examiner noted that the Veteran was not on insulin, but rather was using oral agents.  The reviewing examiner concluded that the diabetes did not interfere with the Veteran's social and occupational life.

As for the peripheral neuropathy affecting the upper extremities, the examiner noted that the disorder would hinder the Veteran from grasping things repetitively, but did not hinder his ability to use eating utensils.  With respect to the lower extremities, the examiner indicated that the Veteran could not walk or stand for long periods.

The examiner noted that the Veteran's last job as a salesman involved frequent use of a computer, getting in and out of a car, and frequent walking and standing.  The examiner indicated that the Veteran could not work on the computer frequently because of the numbness in his hands and fingers.  The examiner also indicated that the Veteran could not walk or stand frequently because of progressive numbness in the feet.  The examiner concluded that the Veteran could not work at a manual job requiring a lot of walking, standing, or working with his hands.

Diabetes Mellitus, Type II

A May 2007 rating decision increased the Veteran's evaluation for his diabetes to 20 percent effective December 23, 2004, and assigned a 10 percent evaluation from January 9, 2006.  A rating decision in November 2007 increased the Veteran's evaluation to 20 percent effective June 3, 2007.  See 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913.  Under those criteria, a 10 percent rating is assignable for diabetes mellitus that is manageable by restricted diet only.  A rating of 20 percent may be assigned for diabetes mellitus when insulin and a restricted diet or when an oral hypoglycemic agent and a restricted diet are required. 

A rating of 40 percent may be assigned for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.

Regulation of activities is defined by Diagnostic Code 7913 as the "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007). 

"Successive" rating criteria, such as Diagnostic Code 7913 for diabetes mellitus, is where the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the Veteran can only be rated at the level that does not require the missing component. Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  The diagnostic code for diabetes mellitus (DC 7913) is successive because each higher evaluation requires the elements of the lower evaluation: the 10 percent evaluation requires a restricted diet; the 20 percent evaluation requires a restricted diet and insulin or oral hypoglycemic agent, the 40 percent evaluation requires insulin, restricted diet, and regulation of activities; and so forth.  Camacho, 21 Vet. App. at 366. 

Prior to January 9, 2006 and starting from June 3, 2007, the Board finds that the Veteran's increased evaluation claim must be denied.  Although the Veteran requires medication for control of his symptoms, as well as a restricted diet, the evidence does not establish that his diabetes requires the use of insulin, or a regulation of activities, as that term is defined in the applicable diagnostic code prior to January 9, 2006 and from June 3, 2007.  The May 2012 reviewing examiner specifically noted that the Veteran did not use insulin.  Although the Veteran reports that he did not exercise, he does not contend, nor do the records show, that his lack of exercise was prescribed as a regulation of activities.  The clinical records and examination reports are entirely silent for any suggestion he required regulation of activities prior to January 9, 2006 and from June 3, 2007.  Accordingly, as the Veteran's diabetes did not required insulin, or restriction of activities prior to January 9, 2006 and from June 3, 2007, the Board concludes that his symptoms more closely approximate the criteria for an evaluation of 20 percent prior to January 9, 2006 and from June 3, 2007. 

From January 9, 2006 to June 3, 2007, the Board finds that the Veteran's increased evaluation claim must be denied.  During this period, VA treatment reports show that the Veteran was taken off Glyburide and was not placed back on an oral hypoglycemic until June 3, 2007, when VA treatment records show that the Veteran's diabetes was uncontrolled and that the physician prescribed Metformin on June 3, 2007.  The prescription was increased to 1000 mg. on August 9, 2007.  As the Veteran's diabetes mellitus, Type II from the period January 9, 2006 to June 3, 2007 did not require insulin and restricted diet, or oral hypoglycemic agent and restricted diet, and was managed by restricted diet alone, the Board concludes that his symptoms more closely approximate the criteria for an evaluation of 10 percent for that period. 

In deciding the Veteran's increased evaluation claims, the Board has considered the determination in Fenderson and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of his diabetes mellitus, such that an increased evaluation is warranted for the periods under appeal. 

Peripheral Neuropathy

Service connection is in effect for (1) peripheral neuropathy, right and left upper extremities associated with diabetes mellitus, Type II, and (2) peripheral neuropathy, right and left lower extremities associated with diabetes mellitus, Type II.  The right and left upper extremity peripheral neuropathies are rated under 38 C.F.R. § 4.124a, Diagnostic Code 8616, as 10 percent disabling prior to July 27, 2011 and under Diagnostic Code 8514 as 20 percent disabling from July 27, 2011.  The right and left lower extremity peripheral neuropathies are rated under 38 C.F.R. § 4.124a, Diagnostic Code 8521 as 10 percent disabling.  The ratings for these compensable complications of diabetes are on appeal and each is separately evaluated pursuant to 38 C.F.R. § 4.124a, Diagnostic Codes 8616, 8514, and 8521. 

Evaluation of peripheral neuropathy is governed by the Rating Schedule under provisions for evaluation of neurological conditions.  Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 (2013).  The maximum rating that may be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id. 

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. Id.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor.  Id.  The use of terminology such as "mild," "moderate" and "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  38 C.F.R. §§ 4.2, 4.6.

Under DC 8514, mild incomplete paralysis of the musculospiral nerve (radial nerve) of either upper extremity, or moderate incomplete paralysis in the minor extremity warrants a 20 percent rating.  A 30 percent rating is warranted for moderate incomplete paralysis of the radial nerve in the major extremity.  Severe incomplete paralysis of the radial nerve in the minor extremity warrants a 40 percent rating, and the same in the major extremity warrants a 50 percent rating.  Complete paralysis of the radial nerve in the minor extremity warrants a 60 percent rating, and such warrants a maximum 70 percent rating in the major extremity.  Complete paralysis of the radial nerve contemplates symptoms such as drop of hand and fingers, perpetual flexion of the wrist and fingers, adduction of the thumb with the thumb falling within the line of the outer border of the index finger, an inability to extend the hand at the wrist, an inability to extend the proximal phalanges of the fingers, and inability to extend the thumb, and inability to move the wrist laterally, weakened supination of the hand, weakened extension and flexion of the elbow, and the loss of synergic motion of the extensors which seriously impairs the hand grip. (Total paralysis of the triceps occurs only as the greatest rarity).  38 C.F.R. § 4.124a, DC 8514.

The criteria for evaluating the severity or impairment of the ulnar nerve is set forth under Diagnostic Codes 8516, 8616, and 8716.  Under DC 8616 and 8716, a 10 percent rating is warranted for mild incomplete paralysis of the ulnar nerve.  A 20 percent rating is warranted for moderate incomplete paralysis of the minor extremity.  A 30 percent rating is warranted for moderate incomplete paralysis of the ulnar nerve in the major extremity.  A 30 percent rating requires severe incomplete paralysis of the ulnar nerve in the minor extremity, and a 40 percent rating is warranted for severe incomplete paralysis of the ulnar nerve in the major extremity.  Under DC 8516, complete paralysis of the ulnar nerve includes griffin claw deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring finger and little fingers (or reverse), cannot abduct thumb; flexion of wrist weakened.  38 C.F.R. § 4.124a, DC 8516.  Diagnostic Codes 8616 and 8716 address the criteria for evaluating paralysis and neuralgia, respectively, of the median nerve. 

Under 38 C.F.R. § 4.124a, Diagnostic Code 8521, paralysis of the external popliteal nerve (common peroneal) warrants a 40 percent evaluation when there is complete paralysis, with foot drop and slight droop of first phalanges of all toes, an inability to dorsiflex the foot, extension of proximal phalanges of toes is lost, abduction is lost, adduction is weakened, and anesthesia covers the entire dorsum of foot and toes.  38 C.F.R. § 4.124a, Diagnostic Code 8521 (2013). 

Disability ratings are assignable for incomplete paralysis of the external popliteal nerve, based on the degree of severity of symptoms.  Id.  Under 38 C.F.R. § 4.124a, Diagnostic Code 8521, a 10 percent rating is for mild incomplete paralysis and disability ratings of 20 or 30 percent are assignable for incomplete paralysis of the external popliteal nerve that is productive of moderate or severe disability, respectively.

Right and Left Upper Extremities

Prior to July 27, 2011 and from July 27, 2011

The Veteran's peripheral neuropathy of the left and right upper extremities associated with diabetes mellitus were initially evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8616 for neuritis, which uses the criteria outlined under Diagnostic Code 8516 for rating of paralysis of the ulnar nerve in order to assign the appropriate disability evaluation.  Potentially applicable, as will be discussed below, is Diagnostic Code 8514, regarding the radial nerve.

The Board notes that the Veteran's peripheral neuropathy of the upper extremities has been rated under Diagnostic Code 8616, but as discussed above, the Rating Schedule provides that the criteria set out under Diagnostic Code 8516 shall be used when assigning a disability rating under Diagnostic Code 8616.  At his August 2008 VA examination, the Veteran complained of tingling in the hands and described tingling and numbness in the fingertips of both hands and fingers.  Notably, however, there was no persistent loss of sensation and no known weakness or lack of coordination in the hands.  The neurological examination showed no focal abnormalities, and the Veteran demonstrated normal use of the hands in the examination room.  Sensation in the hands was intact to light touch and vibration and pinprick, and deep tendon reflexes were 2+.

At the July 27, 2011 VA examination, the Veteran reported constant numbness in both hands.  The neurological examination showed absent deep tendon reflexes in both upper extremities, and decreased monofilament testing and pinprick sensation and vibratory sensation.  Significantly, there were no muscle spasms or muscle atrophy present.

From the VA examinations, the Board is unable to distinguish what particular nerve(s) is (are) affected by the Veteran's peripheral neuropathy.  In this regard, to avoid pyramiding of symptoms as the Veteran's symptoms are common to three potential peripheral nerves of the upper extremities, the Board finds, giving the benefit of the doubt to the Veteran, that Diagnostic Code 8514 is the most appropriate diagnostic code under which to rate his claims.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259 (1994).  DC 8514, contemplating the radial nerve, provides higher ratings than DC 8616.  In fact, under DC 8514, the Veteran is entitled to a minimum 20 percent evaluation for his peripheral neuropathy of each upper extremity, and the Board finds that for the period prior to July 27, 2011, the Veteran is entitled to assignment of 20 percent evaluation for his upper extremity disorders.  

Prior to and from July 27, 2011 there is evidence of numbness and tingling in the upper extremities, with decreased monofilament testing and pinprick sensation and vibratory sensation in the upper extremities, but no muscle atrophy.  Moreover, the Veteran's use of his hands on examination was considered normal.  Thus, the level of paralysis prior to and from July 27, 2011 is most accurately described as mild.  The Veteran still retains sensation, described as "decreased," and clearly does not have total loss of sensation.  There is no lay or clinical evidence of more disabling symptoms.  The Board finds that these findings show that the peripheral neuropathy associated with the Veteran's upper extremities more nearly approximates mild incomplete paralysis of the radial nerve prior to and from July 27, 2011.  

Accordingly, the Veteran is entitled to initial 20 percent ratings for his right upper and left upper extremity peripheral neuropathies under DC 8514.  The evidence does not establish moderate or severe incomplete paralysis, or symptoms that more closely approximate such; or complete paralysis, warranting higher ratings under DC 8514, or any other applicable diagnostic code, including DCs 8516 or 8616.

Right and Left Lower Extremities

The Veteran's peripheral neuropathy of the left and right lower extremities associated with diabetes mellitus are evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8521, paralysis of the external popliteal nerve (common peroneal). Given the anatomical location and neurological function affected by the symptomatology of the two disabilities, that code is the most appropriate for evaluation.

Having reviewed the evidence, the Board concludes that for the entire period under appeal, the disability picture for each lower extremity is most accurately described as equivalent to mild incomplete paralysis.  At the time of the August 2008 VA examination, there was a persistent sensation of decreased feeling in the soles of the feet, especially the toes.  There was no pain or foot sores, no unusual calluses or ulcers, and the neurological examination showed a normal gait.  His deep tendon reflexes were 1+ in the knees and trace in the ankles.  Sensory examination in the feet showed diminished sensation to vibration, light touch, and pinprick primarily in the forefeet.  The examiner described the neuropathies as mild.  

The July 27, 2011 VA examination reflects similar findings.  Neurological examination showed the absence of deep tendon reflexes in both ankles, and 1+ reflexes in both knees.  He had decreased monofilament testing and pinprick sensation and vibratory sensation in the lower extremities.  Notably, there was no muscle spasm or muscle atrophy present.

The Board finds that the above findings are more consistent with mild incomplete paralysis than with moderate paralysis.  Despite diminished reflexes and sensation, the Veteran has no muscle atrophy or impairment of gait.  Clinically, there is no impairment of function shown that would suggest at least moderate paralysis.  The August 2008 examiner described the neuropathies as mild, and the July 2011 VA examination showed virtually the same findings.  Consequently, the Board finds that an increased initial evaluation greater than 10 percent is not warranted for either lower extremity.

The current 10 percent rating in each leg is appropriate for the Veteran's complaints of pain on prolonged standing.  See 38 C.F.R. § 4.59 (2013).  The Board has considered all the other applicable criteria.  For a higher rating under any of them there would have to be significant objective findings.  Such findings have not been shown on any examination or clinical evaluation.  The medical findings, as already described, do not even approximate a moderate level of paralysis.  The neuropathies do not approximate moderate under Diagnostic Code 8621, or neuritis of the superficial peroneal nerve that would be analogous to a severe incomplete paralysis under Diagnostic Code 8622.  While the Veteran may feel that a higher rating is warranted, the medical reports and examinations are more probative.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the appeal must be denied.  38 C.F.R. § 4.3.

The Board has considered the issues raised by the Court in Fenderson and whether staged ratings should be assigned.  The Board finds that the peripheral neuropathy of the left and right lower extremities have not significantly changed through the appeal period, and uniform rating is appropriate in this case. 

Extraschedular Consideration

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, as a threshold issue, the Board must determine whether the veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

With regard to the Veteran's service-connected diabetes mellitus and peripheral neuropathy of the upper and lower extremities, the evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for the Veteran's currently assigned 20 percent disability rating for the diabetes mellitus specifically contemplates all reported symptoms of his diabetes.  See 38 C.F.R. § 4.119.  The rating criteria for the Veteran's peripheral neuropathy of the upper and lower extremities provide for higher ratings for more severe symptomatology and do not speak in terms of specific clinical findings, but rather encompass all associated symptoms with an assessment of their ultimate effect in terms of the level of paralysis.  Although the criteria for complete paralysis of any particular nerve gives examples of pertinent symptoms, those examples do not form a set of criteria for the lesser ratings, but rather show the functions which are typically affected by the nerve.  Consequently, the Veteran's complaints are contemplated by the rating criteria.  Since the available schedular evaluation adequately contemplates the level of disability and symptomatology, further inquiry under Thun becomes moot. 

In short, the evidence does not support the proposition that the ratings assigned to the Veteran's service-connected diabetes mellitus and peripheral neuropathy of the upper and lower extremities present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2013).  Thus, referral of these issues to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted. 

Total Disability Due to Individual Unemployability (TDIU)

The Board has also considered the issue of TDIU.  See 38 C.F.R. §§ 3.340, 4.16 (2013).  The Court has held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel of that claim for an increased rating is the issue of whether a total rating based on individual unemployability as a result of that disability is warranted.  Id. at 455.  Here, although the RO denied entitlement to TDIU in an unappealed June 2013 rating decision, the Veteran has nonetheless re-asserted that his service connected disabilities prevent him from finding gainful employment.

Where a veteran's schedular rating is less than total, a total disability rating may nevertheless be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided certain requirements are met.  Under 38 C.F.R. § 4.16(a), if the veteran has only one such disability, then this disability shall be ratable at 60 percent or more; if the veteran has two or more such disabilities, then there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2013); see also 38 C.F.R. § 4.25 (2013).  VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013). 

Under 38 C.F.R. § 4.16(b), when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating as set forth in 38 C.F.R. § 4.16(a), above, the RO may submit such case to the Director of Compensation and Pension Services for extraschedular consideration.  38 C.F.R. § 4.16(b) (2013).  The Board is precluded from granting a total rating under section 4.16(b) in the first instance because the authority to grant such a rating is vested specifically in the Director of Compensation and Pension Services.  Should the Board find that a case it is reviewing on appeal is worthy of consideration under section 4.16(b), the Board may remand the case to the RO for referral to the Director of Compensation and Pension Services, but the Board may not grant a total rating in the first instance under 4.16(b).  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (noting that Board may consider whether referral to "appropriate first-line officials" for extra-schedular rating is required); see also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996). 

For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places him or her in a different position than other veterans with the same disability rating.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment. The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment. See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In this case, the Veteran is service connected for diabetes mellitus, Type II, rated as 20 percent disabling; peripheral neuropathy, right upper extremity, rated as 20 percent disabling; peripheral neuropathy, left upper extremity, rated as 20 percent disabling; peripheral neuropathy, right lower extremity, rated as 10 percent disabling; and peripheral neuropathy, left lower extremity, rated as 10 percent disabling for a total combined evaluation of 60 percent, to include the bilateral factor pursuant to 38 C.F.R. §§ 4.25 and 4.26.

The Board initially finds that the determination as to employability is a complex determination for which the Veteran lacks the requisite qualification (that is education, training or experience).  See 38 C.F.R. § 3.159 (a).  In this regard, the Board points out that the impact of the Veteran's service-connected disorders on his employment capacity, particularly given the presence of several nonservice-connected disorders, is clearly beyond the ability of mere lay observation to define.

Regardless, even were the Veteran is competent, the weight of evidence would remain against a conclusion that he is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities. 

To this end, medical opinions have been obtained, but the opinions have consistently concluded that the Veteran's service connected disabilities alone, while they do impact on certain employment activities, do not prevent him from being able to secure or follow a substantially gainful occupation. These medical opinions are supported by the evidence, and rationales were provided for the conclusions rendered.  For example, at the Veteran's July 2011 VA examination, the examiner specifically analyzed each of his service connected disabilities and explained why they would not preclude employment.

At his July 2011 VA examination, the Veteran reported that he had not worked in ten years and was self employed and closed his business.  The examiner opined that the Veteran's diabetes mellitus did not hinder the Veteran from working.  The examiner also noted that peripheral neuropathy of the upper and lower extremities  would hinder him from doing a lot of standing, walking long periods of time and even handwork because of chronic numbness in both hands and both feet; however, this would not hinder him from doing any sedentary work.  

A May 2012 VA examiner opined that the Veteran's diabetes had been fairly well controlled and that the diabetes did not interfere with his social and occupational life.  In addition, the examiner opined that the Veteran's peripheral neuropathy of the upper extremities would hinder him from grasping things repetitively, but that he had no problems with eating utensils.  The primary restriction caused by the lower extremity neuropathies was that of limitation in prolonged walking or standing.  The examiner essentially noted that the Veteran was now unsuited for his former job as a salesman because of restrictions in working on a computer, walking, and standing.  The examiner concluded that the Veteran's service-connected disabilities prevented him from a manual job, but the examiner did not exclude the possibility of sedentary employment.  

The Veteran himself has not provided much of an explanation for why TDIU is warranted, aside from the fact that he no longer works.  The record reflects that VA provided him with a VA Form 21-8940 in March 2013 to clarify his education and employment history, but that he did not respond.  The Board finds that although the Veteran's service disorders preclude "manual" jobs, and certainly jobs such as his one as a salesman, he is not precluded from sedentary employment.  He does not contend that his education or experience does not qualify him for sedentary employment, or that he has tried such employment unsuccessfully.  Again, he had the opportunity to provide such information on a VA Form 21-8940, but elected not to provide any information that would lead the Board to conclude that he was unable to obtain or maintain sedentary employment.  Given the medical opinions of record concerning the impact only on labor-intensive employment, and the actual clinical picture for the service-connected disorders, the Board finds that the Veteran is not unable to secure or follow a substantially gainful occupation solely as a result of his service-connected disabilities.  Consequently, entitlement to a TDIU is denied.


ORDER

Entitlement to a rating in excess of 20 percent for diabetes mellitus, Type II prior to January 9, 2006 is denied.

Entitlement to a rating in excess of 10 percent for diabetes mellitus, Type II from January 9, 2006 to June 2, 2007 is denied.

Entitlement to a rating in excess of 20 percent for diabetes mellitus, Type II from June 3, 2007 is denied.

Entitlement to an initial rating of 20 percent for peripheral neuropathy of the right upper extremity prior to July 27, 2011 is granted.

Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the right upper extremity, from July 27, 2011 is denied.

Entitlement to an initial rating of 20 percent for peripheral neuropathy of the left upper extremity, prior to July 27, 2011 is granted.

Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the left upper extremity, from July 27, 2011, is denied.

Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity, is denied.

Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity, is denied.



Entitlement to TDIU is denied.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


